I concur in the foregoing opinion, with this qualification, that to my mind the strongest and most convincing ground for sustaining the decree of the superior court in its main provisions is that of equitable estoppel, which is set forth in the opinion of the court. In my judgment the evidence in the case clearly proved that the respondent was guilty of actual fraud upon the complainant by concealing from her for so many years his legal leasehold interest in the Lee Block property; and that thereby she was caused to suffer a change of position that was substantially detrimental to her, very possibly to the full extent of the advantage which enured to him from that lease-hold interest in her half of the leased property.
It is well settled that the detrimental change of position by a person, which is necessary to bring into operation, for his benefit, the doctrine of equitable estoppel, may consist of his refraining from taking action which might have prevented loss to him and which he probably would have taken *Page 201 
but for the fraud of the person estopped; and it is also well settled that the statute of frauds does not interfere with the application of this doctrine of equitable estoppel to interests in real estate. See cases cited in the opinion of the court.
Therefore, in my judgment the respondent was, under that doctrine, clearly estopped to set up against the complainant, in this case, his original leasehold interest; and, by his fraud in procuring the extension lease, he was clearly precluded from setting up against her any interest under that lease. The result, for the purposes of this case, would be equivalent to holding him to be constructive trustee, for the benefit of the complainant, of one-half of each of these leasehold interests.